POSNER, Circuit Judge,
dissenting.
Federal Rule of Civil Procedure 11(c)(2), captioned “Motion for Sanctions,” provides, so far as bears on this case, that such “a motion ... must not be filed or be presented to the court if the challenged paper, claim, defense, contention, or denial is withdrawn or appropriately corrected within 21 days after service.... ” Our court has held that “substantial compliance” with the rule is sufficient. Nisenbaum v. Milwaukee County, 333 F.3d 804, 808 (7th Cir. 2003); Methode Electronics, Inc. v. Adam Technologies, Inc., 371 F.3d 923, 927 (7th Cir. 2004); Matrix IV, Inc. v. American National Bank & Trust Co. of Chicago, 649 F.3d 539, 552-53 (7th Cir. 2011). And this case is a good example of substantial compliance, as the district judge found and my colleagues on this panel, enamored as they appear to be of legal technicalities, or reluctant to punish misbehaving lawyers, miss.
Lawyer Riffner, representing NITEL, filed this suit on NITEL’s behalf against PNC Bank, N.A., the appellee, in February 2012. The district judge correctly deemed the suit frivolous. Riffner’s irresponsible conduct of it was clearly sanc-tionable. PNC sent Riffner a letter in July 2012 explaining in detail the legal and factual problems with his lawsuit, demanding withdrawal of NITEL’s complaint, and advising Riffner that if it wasn’t withdrawn PNC would seek sanctions against him under Rule 11. This placed Riffner on notice that if his suit against PNC was indeed frivolous, as it was, he’d better withdraw it or face Rule 11 sanctions. He didn’t withdraw the complaint — boorishly, he didn’t even respond to the letter.
After conducting further discovery, which yielded additional evidence of the frivolousness of NITEL’s suit, PNC sent Riffner a second, similar letter in April 2013 outlining the evidence of its frivolousness in detail and threatening to file a Rule 11 motion for sanctions against him if he didn’t dismiss the suit. Not only did he not dismiss the suit, or withdraw any of the charges made in it; he didn’t even reply to the letter, thus repeating his earlier rudeness. Although PNC did not serve a formal Rule 11 motion on Riffner prior to filing the motion with the court, PNC’s letters were the equivalent of Rule 11 motions, and gave Riffner two opportunities to abandon or at least curtail his frivolous lawsuit without having to pay sanctions. Instead he signaled by his failure to answer either letter that he was persisting in his frivolous suit — that he really was a boor.
Because PNC’s letters constituted substantial compliance with Rule 11(c)(2), as permitted by the cases in this court that I cited earlier and that the majority opinion does not challenge, we should affirm the district court.